DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Per applicant’s request, Claims 1, 8, 11, and 18 have been amended and Claims 6 and 16 have been canceled. Claims 1-5, 7-15, and 17-20 are pending and have been considered.

Drawings
The drawings were received on 09/02/2021.  These drawings are acceptable. The drawings have been entered. Additionally, amendments to specification paragraph [0023] have been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, remove the dash between “on” and “the”.  
Claims 8 and 18 are objected to because of the following informality: In line 2 of each claim, it is unclear which one(s) of the plurality of layers from the base model is meant by “the base layer”. For purposes of examination, Examiner interprets claims 8 and 18 as if they had recited “the plurality of layers of the base model.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-5, 7-12, and 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandaswamy et al. (“Deep Transfer Learning Ensemble for Classification”) in view of Vedaldi et al. (“MatConvNet: Convolutional Neural Networks for MATLAB”).

	Regarding CLAIM 1, Kandaswamy teaches: A method of generating a model ensemble, comprising:
training, via at least one processor, a base model including a plurality of layers; (A base model is taught by the baseline network (p. 338, §2.1, ¶1) which copies its hidden layers to target networks (§2.1, ¶2). In Algorithm 1 on p. 340, the Baseline Stage 1 pre-trains a network and the Baseline Stage 2 fine-tunes the network. A processor is taught on p. 344: “Our code for experiments… ran with the help of an GTX 770 GPU.”)
generating, via the at least one processor, a plurality of models for the model ensemble based on the base model, each model of the plurality of models… including a respective plurality of layers (The base model generates new models. P. 338 states: “Transferred Layers: We select a set of layers of the whole baseline network to transfer.” Also as taught in Algorithm 1, col. 2, Stage 1: “Select which hidden layers to transfer.” On p. 399, the Baseline (BL) model has the same number of layers as Transferred Learning Unsupervised (TLu) model and Transferred Learning Supervised (TLs) model.)
modifying, via the at least one processor, a layer of each of the plurality of models such that each model of the plurality of models includes a layer modified with respect to an associated layer of each of the base model and an associated layer of each of the other plurality of models; and (Kandaswamy, p. 338, at ¶ Transferred Layers teaches modifying a layer by randomly initializing its weights: “The rest of the target network layer features are randomly initialized.” On p. 340, Algorithm 1, col. 2, Stage 1 teaches randomly initializing weights:

    PNG
    media_image1.png
    66
    334
    media_image1.png
    Greyscale

Fig. 2 on p. 340 shows an ensemble of three models to the right of the vertical bar. Note that the hidden layers are color-coded in the printed publication, where randomly initialized layers are red and transferred layers are green. In the left model of the ensemble, the middle layer was randomly initialized (red). In the center model, the first and last layers were randomly initialized (red). In the right model, the last two layers were randomly initialized (red).) 
tuning, via the at least one processor, each modified layer of the plurality of models. (Tuning is interpreted as fine-tuning in the following citation, at p. 338, last paragraph, second sentence: “We have a choice to fine-tune this entire network as a multi-layer perceptron using back-propagation or lock a layer, meaning the transferred feature from source network do not change during the error propagation for the target task. Thus giving a choice of whether or not to fine-tune the certain layers of the target network.” Under the broadest reasonable interpretation, the unlock symbol in every layer of Fig. 2 means that weights in the randomly initialized layers can get updated during tuning. This is further supported by Algorithm 1, right col. Stage 2 on p. 340: 

    PNG
    media_image2.png
    152
    376
    media_image2.png
    Greyscale
) 
Kandaswamy does not explicitly teach: each model of the plurality of models being an exact replica of the base model and including a respective plurality of layers that are replicas of the plurality of layers of the base model;
being an exact replica of the base model and including a respective plurality of layers that are replicas of the plurality of layers of the base model; (Vedaldi discloses downloading an exact replica of a pre-trained CNN (the VGG-F model trained on the ImageNet dataset) from an open source library using the MatConvNet toolbox and then loading the pre-trained CNN in MATLAB. The code in Figure 1 shows this in the second and fourth comments (comments begin with the “%” sign). Additionally, on p. 692, col. 1, first full paragraph, Vedaldi discloses downloading a pre-trained model from a library of models.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replicated Kandaswamy’s base model from a library using the MatConvNet toolbox as taught by Vadaldi. A motivation for the combination is that it is efficient to start from a pre-trained model and then fine-tune it via additional training and/or modifications to the architecture, since the initial training of the model requires vast amounts of data and computational resources. (Vedaldi p. 689, cols. 1-2: “While most CNNs are obtained by composing simple linear and non-linear filtering operations such as convolution and rectification, their implementation is far from trivial. The reason is that CNNs need to be learned from vast amounts of data, often millions of images, requiring very efficient implementations. As most CNN libraries, MatConvNet achieves this by using a variety of optimisations and, chiefly, by supporting computations on GPUs.”)
 
Regarding CLAIM 2, the Kandaswamy/Vedaldi combination teaches: The method of claim 1, 
Further, Kandaswamy teaches: further comprising: receiving an output from each of the plurality of models; and (Represented in Fig. 2 by the three arrows exiting each logistic regression and entering the ensemble of posterior probability.)
generating, via the at least one processor, a model ensemble output based on the output of each of the plurality of models. (Represented in Fig. 2 by the Ensemble of Posterior Probability. Claim 2 is further disclosed by Algorithm 2 lines 12 and 14 in which an ensemble is generated.)

Regarding CLAIM 4, the Kandaswamy/Vedaldi combination teaches: The method of claim 1, 
Further, Kandaswamy teaches: wherein modifying comprises modifying at least one training parameter of the layer of each of the plurality of models. (P. 340, Algorithm 1, col. 2, Stage 1 teaches modifying a training parameter of the layer by randomly initializing weights that weren’t transferred:

    PNG
    media_image1.png
    66
    334
    media_image1.png
    Greyscale
)

Regarding CLAIM 5, the Kandaswamy/Vedaldi combination teaches: The method of claim 4, 
Further, Kandaswamy teaches: wherein modifying at least one training parameter of the layer comprises modifying at least one of… weights for one or more connections of the layer (P. 340, Algorithm 1, col. 2, Stage 1 teaches modifying a training parameter of the layer by randomly initializing weights that weren’t transferred. 

    PNG
    media_image1.png
    66
    334
    media_image1.png
    Greyscale
)
a number of bits of the layer, a number of neurons of the layer, and a number of connections of the layer. (Examiner is not required to map prior art to these claim limitation since they are listed as alternatives to “weights for one or more connections of the layer.”)

Regarding CLAIM 7, the Kandaswamy/Vedaldi combination teaches: The method of claim 1, 
wherein tuning each modified layer comprises tuning each modified layer with an X number of epochs. (Tuning each modified layer with a certain number of epochs is disclosed on p. 340, Algorithm 1, col. 2, Stage 2:

    PNG
    media_image3.png
    151
    368
    media_image3.png
    Greyscale

Since the number of epochs is not disclosed, the broadest reasonable interpretation allows for an epoch number of X = 1.)

Regarding CLAIM 8, the Kandaswamy/Vedaldi combination teaches: The method of claim 7, 
Further, Kandaswamy teaches: wherein training the base model comprises training the base layer with ten time X number of epochs. (On p. 343, the last paragraph states that the three networks used in experiments were pre-trained on a minimum of 25, 10, and 30 epochs each (Lines 4, 6, and 8 respectively). Under the broadest reasonable interpretation, the model layers in each experiment were trained on at least 10 epochs, which is 10 times the number of epochs the modified layers were interpreted to have been trained on in claim 7.)
Further support for this limitation in the Kandaswamy/Vedaldi combination is found in Vedaldi, in Fig. 2 on p. 691, which shows training four models with at least 10 epochs using the MatConvNet toolbox. (End of page 691 to 692: “For example, figure 2 illustrates the top-1 and top-5 validation errors as a model similar to AlexNet [4] is trained using either standard dropout regularisation or the recent batch normalisation technique of [3]. The latter is shown to converge in about one third of the epochs (passes through the training data) required by the former.”)


Regarding CLAIM 9, the Kandaswamy/Vedaldi combination teaches: The method of claim 1, 
Further, Kandaswamy teaches: further comprising: arbitrarily selecting at least one additional layer in at least one model for modification; (In Fig. 2 on p. 340, in the center model the first and last layers were randomly initialized (red). In the right model, the last two layers were randomly initialized (red). The presence of two randomly initialized layers in these two models indicates that one additional layer was selected for modification. Under the BRI of the claim, the additional layers in Fig. 2 were chosen arbitrarily.)
modifying the selected at least one additional layer; and (Kandaswamy, p. 338, at ¶ Transferred Layers teaches modifying a layer by randomly initializing its weights: “The rest of the target network layer features are randomly initialized.” On p. 340, Algorithm 1, col. 2, Stage 1 teaches randomly initializing weights:

    PNG
    media_image1.png
    66
    334
    media_image1.png
    Greyscale
)
tuning the selected at least one additional layer. (Tuning is interpreted as fine-tuning in the following citation, at p. 338, last paragraph, second sentence: “We have a choice to fine-tune this entire network as a multi-layer perceptron using back-propagation or lock a layer, meaning the transferred feature from source network do not change during the error propagation for the target task. Thus giving a choice of whether or not to fine-tune the certain layers of the target network.” Under the broadest reasonable interpretation, the unlock symbol in every layer of Fig. 2 means that weights in the randomly 

    PNG
    media_image2.png
    152
    376
    media_image2.png
    Greyscale
)
	
Regarding CLAIM 10, the Kandaswamy/Vedaldi combination teaches: The method of claim 1, 
Further, Kandaswamy teaches: wherein training the base model comprises training the base model via random initialization. (Algorithm 1 teaches randomly initializing the base model’s weights as indicated by the arrows below.

    PNG
    media_image4.png
    175
    437
    media_image4.png
    Greyscale
)

	Regarding CLAIM 11, Kandaswamy teaches: One or more non-transitory computer-readable media that include instructions that, when executed by one or more processors, are configured to cause the one or more processors to perform operations, the operations comprising: (A processor is taught on p. 344: “Our code for experiments… ran with the help of an GTX 770 GPU.” The experimental results section starting on p. 343 are evidence of non-transitory computer-readable media that include instructions)
training a base model including a plurality of layers; (A base model is taught by the baseline network (p. 338, §2.1, ¶1) which copies its hidden layers to target networks (§2.1, ¶2). In Algorithm 1 on p. 340, the Baseline Stage 1 pre-trains a network and the Baseline Stage 2 fine-tunes the network.)
generating a plurality of models for the model ensemble based on the base model, each model of the plurality of models… including a respective plurality of layers (The base model generates new models. P. 338 states: “Transferred Layers: We select a set of layers of the whole baseline network to transfer.” Also as taught in Algorithm 1, col. 2, Stage 1: “Select which hidden layers to transfer.” On p. 399, the Baseline (BL) model has the same number of layers as Transferred Learning Unsupervised (TLu) model and Transferred Learning Supervised (TLs) model.)
modifying a layer of each of the plurality of models such that each model of the plurality of models includes a layer modified with respect to an associated layer of each of the base model and an associated layer of each of the other plurality of models; and (Kandaswamy, p. 338, at ¶ Transferred Layers teaches modifying a layer by randomly initializing its weights: “The rest of the target network layer features are randomly initialized.” On p. 340, Algorithm 1, col. 2, Stage 1 teaches randomly initializing weights:

    PNG
    media_image1.png
    66
    334
    media_image1.png
    Greyscale

Fig. 2 on p. 340 shows an ensemble of three models to the right of the vertical bar. Note that the hidden layers are color-coded in the printed publication, where randomly initialized layers are red and transferred layers are green. In the left model of the ensemble, the middle layer was randomly initialized (red). In the center model, the first and last layers were randomly initialized (red). In the right model, the last two layers were randomly initialized (red).) 
tuning each modified layer of the plurality of models. (Tuning is interpreted as fine-tuning in the following citation, at p. 338, last paragraph, second sentence: “We have a choice to fine-tune this 

    PNG
    media_image2.png
    152
    376
    media_image2.png
    Greyscale
)
Kandaswamy does not explicitly teach: each model of the plurality of models being an exact replica of the base model and including a respective plurality of layers that are replicas of the plurality of layers of the base model;
But Vedaldi teaches: each model of the plurality of models being an exact replica of the base model and including a respective plurality of layers that are replicas of the plurality of layers of the base model; (Vedaldi discloses downloading an exact replica of a pre-trained CNN (the VGG-F model trained on the ImageNet dataset) from an open source library using the MatConvNet toolbox and then loading the pre-trained CNN in MATLAB. The code in Figure 1 shows this in the second and fourth comments (comments begin with the “%” sign). Additionally, on p. 692, col. 1, first full paragraph, Vedaldi discloses downloading a pre-trained model from a library of models.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replicated Kandaswamy’s base model from a library using the MatConvNet toolbox as taught by Vadaldi. A motivation for the combination is that it is efficient to start (Vedaldi p. 689, cols. 1-2: “While most CNNs are obtained by composing simple linear and non-linear filtering operations such as convolution and rectification, their implementation is far from trivial. The reason is that CNNs need to be learned from vast amounts of data, often millions of images, requiring very efficient implementations. As most CNN libraries, MatConvNet achieves this by using a variety of optimisations and, chiefly, by supporting computations on GPUs.”)
	
	Regarding CLAIM 12, the Kandaswamy/Vedaldi combination teaches:The computer-readable media of claim 11, 
Further, Kandaswamy teaches: the operations further comprising: receiving an output from each of the plurality of models; and (Represented in Fig. 2 by the three arrows exiting each logistic regression and entering the ensemble of posterior probability.)
generating a model ensemble output based on the output of each of the plurality of models. (Represented in Fig. 2 by the Ensemble of Posterior Probability. Claim 2 is further disclosed by Algorithm 2 lines 12 and 14 in which an ensemble is generated.)

Regarding CLAIM 14, the Kandaswamy/Vedaldi combination teaches: The computer-readable media of claim 11, 
Further, Kandaswamy teaches: wherein modifying comprises modifying at least one training parameter of the layer of each of the plurality of models. (P. 340, Algorithm 1, col. 2, Stage 1 teaches modifying a training parameter of the layer by randomly initializing weights that weren’t transferred:

    PNG
    media_image1.png
    66
    334
    media_image1.png
    Greyscale
)

Regarding CLAIM 15, the Kandaswamy/Vedaldi combination teaches: The computer-readable media of claim 14, 
Further, Kandaswamy teaches: wherein modifying at least one training parameter of the layer comprises modifying at least one of… weights for one or more connections of the layer (P. 340, Algorithm 1, col. 2, Stage 1 teaches modifying a training parameter of the layer by randomly initializing weights that weren’t transferred. 

    PNG
    media_image1.png
    66
    334
    media_image1.png
    Greyscale
)
a number of bits of the layer, a number of neurons of the layer, and a number of connections of the layer. (Examiner is not required to map prior art to these claim limitation since they are listed as alternatives to “weights for one or more connections of the layer.”)

Regarding CLAIM 17, the Kandaswamy/Vedaldi combination teaches: The computer-readable media of claim 11, 
Further, Kandaswamy teaches: wherein tuning each modified layer comprises tuning each modified layer with an X number of epochs. (Tuning each modified layer with a certain number of epochs is disclosed on p. 340, Algorithm 1, col. 2, Stage 2:

    PNG
    media_image3.png
    151
    368
    media_image3.png
    Greyscale



Regarding CLAIM 18, the Kandaswamy/Vedaldi combination teaches: The computer-readable media of claim 17,
Further, Kandaswamy teaches: wherein training the base model comprises training the base layer with ten time X number of epochs. (On p. 343, the last paragraph states that the three networks used in experiments were pre-trained on a minimum of 25, 10, and 30 epochs each (Lines 4, 6, and 8 respectively). Under the broadest reasonable interpretation, the model layers in each experiment were trained on at least 10 epochs, which is 10 times the number of epochs the modified layers were interpreted to have been trained on in claim 7.)
Further support for this limitation in the Kandaswamy/Vedaldi combination is found in Vedaldi, in Fig. 2 on p. 691, which shows training four models with at least 10 epochs using the MatConvNet toolbox. (End of page 691 to 692: “For example, figure 2 illustrates the top-1 and top-5 validation errors as a model similar to AlexNet [4] is trained using either standard dropout regularisation or the recent batch normalisation technique of [3]. The latter is shown to converge in about one third of the epochs (passes through the training data) required by the former.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained the base model over at least 10 epochs using the MatConvNet toolbox in order to maximize the accuracy of the base model’s predictions.

Regarding CLAIM 19, the Kandaswamy/Vedaldi combination teaches: The computer-readable media of claim 11, 
the operations further comprising: arbitrarily selecting at least one additional layer in at least one model for modification; (In Fig. 2 on p. 340, in the center model the first and last layers were randomly initialized (red). In the right model, the last two layers were randomly initialized (red). The presence of two randomly initialized layers in these two models indicates that one additional layer was selected for modification. Under the BRI of the claim, the additional layers in Fig. 2 were chosen arbitrarily.)
modifying the selected at least one additional layer; and (Kandaswamy, p. 338, at ¶ Transferred Layers teaches modifying a layer by randomly initializing its weights: “The rest of the target network layer features are randomly initialized.” On p. 340, Algorithm 1, col. 2, Stage 1 teaches randomly initializing weights:

    PNG
    media_image1.png
    66
    334
    media_image1.png
    Greyscale
)
tuning the selected at least one additional layer. (Tuning is interpreted as fine-tuning in the following citation, at p. 338, last paragraph, second sentence: “We have a choice to fine-tune this entire network as a multi-layer perceptron using back-propagation or lock a layer, meaning the transferred feature from source network do not change during the error propagation for the target task. Thus giving a choice of whether or not to fine-tune the certain layers of the target network.” Under the broadest reasonable interpretation, the unlock symbol in every layer of Fig. 2 means that weights in the randomly initialized layers can get updated during tuning. This is further supported by Algorithm 1, right col. Stage 2 on p. 340: 

    PNG
    media_image2.png
    152
    376
    media_image2.png
    Greyscale
)

Regarding CLAIM 20, the Kandaswamy/Vedaldi combination teaches: The computer-readable media of claim 11, 
Further, Kandaswamy teaches: wherein training the base model comprises training the base model via random initialization. (Algorithm 1 teaches randomly initializing the model’s weights as indicated by the arrows below.

    PNG
    media_image4.png
    175
    437
    media_image4.png
    Greyscale
)

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kandaswamy et al. (“Deep Transfer Learning Ensemble for Classification”) in view of Vedaldi et al. (“MatConvNet: Convolutional Neural Networks for MATLAB”), and further in view of Saldana et al. (US 20180018560).

Regarding CLAIM 3, the Kandaswamy/Vedaldi combination teaches: The method of claim 1,
wherein modifying comprises modifying the layer of each of the plurality of models based on at least one of clustering and quantization.
	But Saldana teaches: wherein modifying comprises modifying the layer of each of the plurality of models based on at least one of… quantization. (Saldana teaches quantizing weight value into a binary values. [0055]-[0057] and Fig. 7, 720 discloses that the quantized weight is +1 if the weight is at greater than or equal to zero; and the quantized weight is -1 otherwise.)
clustering (Examiner is not required to map prior art to “clustering” since it is listed as an alternative to quantization.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of each of the plurality of models (as taught by Kandaswamy) by quantizing a weight into binary values ± 1, as taught by Saldana, with a motivation to reduce memory storage requirements and reduce memory bandwidth requirements (Saldana [0016]-[0017]).

Regarding CLAIM 13, the Kandaswamy/Vedaldi combination teaches: The computer-readable media of claim 11, 
However, neither Kandaswamy nor Vedaldi explicitly teaches: wherein modifying comprises modifying the layer of each of the plurality of models based on at least one of clustering and quantization.
	But Saldana teaches: wherein modifying comprises modifying the layer of each of the plurality of models based on at least one of… quantization (Saldana teaches quantizing weight value into a binary values. [0055]-[0057] and Fig. 7, 720 discloses that the quantized weight is +1 if the weight is at greater than or equal to zero; and the quantized weight is -1 otherwise.) 
± 1, as taught by Saldana, with a motivation to reduce memory storage requirements and reduce memory bandwidth requirements (Saldana [0016]-[0017]).

Response to Arguments
Examiner will respond to Applicant’s remarks, claims, amendments to the specification, and replacement drawings all filed on 09/02/2021.

Objections to the Drawings (Remarks p. 7): All objections to the drawings have been withdrawn due to the amendments to the specification and the replacement drawings. The amendments to the specification and the replacement drawings have been entered.

Objections to the Claims (Remarks p. 7): Objections to claims 8 and 18 have been withdrawn due to the claim amendments. 

Claim Rejections Under 35 U.S.C. §§ 102 and 103 (Remarks p. 8): Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ASHER JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127